Citation Nr: 1821473	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Eric A. Shore, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2016 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.  A remand is necessary to obtain clarification as to the etiology of the Veteran's bilateral hearing loss.

Initially, a May 2016 VA compensation examination confirmed a current bilateral hearing loss disability.  

The Veteran reported to the May 2016 VA examiner, and to December 2013 and September 2016 private audiologists, that during service he was a fire direction specialist, was frequently exposed to artillery noise, including 105 mm howitzers, and wore no hearing protection.  He further reported that as a civilian he worked for a water treatment and chemical plant for 36 years, where he denied occupational noise exposure, as well as for Niles Canyon Railroad, where he provided maintenance amidst engine noise.  Moreover, the Veteran indicated that during recreational noise exposure, including shooting, he wore ear protection.  Based on the Veteran's duties during active duty, the Board concedes acoustic noise trauma in service.  

The May 2016 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military acoustic trauma.  The examiner's rationale was that the Veteran had not previously filed a claim for service connection for impaired hearing loss; that the Veteran's entrance and exit examinations showed normal hearing bilaterally with no significant threshold shift; and that after service the Veteran continued to have some degree of civilian noise exposure.  However, the opinion is deficient, as it is based, in large part, on the lack of documented hearing loss in service.  Service connection is not precluded for hearing loss which first meets VA's definition of disability at 38 C.F.R. § 3.385 after service.   Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate opinion is needed to decide this claim.

Moreover, in a September 2016 private letter, the audiologist stated that the high level noise that the Veteran was exposed to in Germany had some effect on his hearing.  The audiologist further indicated that the hearing test conducted during his August 1965 separation examination did not adequately quantify his hearing because per the Veteran's report the hearing "test" was mainly a rudimentary rubbing of the examiner's fingers to see if the Veteran could hear it.  

Despite the fact that the Veteran indicated, on his notice of disagreement, that his private audiologist provided an opinion that his hearing loss is more likely related to service,  her statement actually reads that military noise exposure had "some" effect on the Veteran's hearing.  This statement appears to be equivocal and certainly does not meet the standard of review for service connection claims - "at least as likely as not."  Moreover, the statement also appears to be based solely on the Veteran's statements, and not based on a review of the record, making it appear less-informed.  Lastly, the Board observes that the audiologist indicated that she was offering her September 2016 letter in support of the Veteran being reconsidered for hearing aids, but did not suggest that the letter was provided in support of his claim for compensation benefits.  

As an adequate opinion is still necessary to decide this claim, the Board will obtain one on remand.

Finally, the Board is cognizant of a November 2009 article authored by Dr. Sharon G. Kujawa, titled, "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss," which addresses the possibility of late onset hearing loss as a result of noise exposure.  The article explained that despite the temporary return to hearing after noise exposure, hearing damage resulting in degeneration may not occur until several years later.  The Board also finds it helpful for the medical examiner to address Dr. Kujawa's line of research as it appears to conflict with the unfavorable May 2016 VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the May 2016 VA audiologist, if she is unavailable, or another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of the Veteran's current bilateral hearing loss disability.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Note: The lack of hearing loss during service is not a bar for a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).



After a review of the claims file, the examiner is asked to:

(a) Provide an addendum as to whether the Veteran's current bilateral hearing loss disability is related to the conceded in-service acoustic trauma.   

**In doing so, the examiner must address (i) the Veteran statements that the August 1965 separation examination did not adequately address any hearing loss that he may have experienced during service and that and he has had a limited history of occupational noise exposure and no recreational noise exposure after service; (ii) December 2013 private audiology records; (iii) the May 2016 VA opinion; and (iv) September 2016 private audiology letter.   

(b) Also address whether the conceded acoustic noise trauma of exposure to artillery noise could result in or aggravate the Veteran's current bilateral hearing loss.

   Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

   If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

(c) Also address the referenced article, which was authored by Dr. Sharon Kujawa, titled "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss."  J Neurosci.  2009 Nov 11; 29(45):14077-85.  

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the remaining articles authored by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D. and M. C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) "Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift." JARO 12:605-616.

Furman AC, Kujawa SG, Liberman MC (2013) "Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates."  J. Neurophysiol. 110, 577-586.

A complete rationale for all proffered opinions must be provided.  

2.  Then, readjudicate the issue of service connection for a bilateral hearing loss disability on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action
	
By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


